 1                                                     Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT FOR THE
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                    NO. CR18-294RSM
10                                 Plaintiff,
                                                   THIRD AMENDED STIPULATED CASE
11                      v.                         MANAGEMENT ORDER
12
      VOLODIMYR PIGIDA,
13
                                   Defendant.
14
15
16          On March 25, 2021, THE COURT entered an Order to Continue Trial. The
17 parties have met and conferred and hereby file a proposed Third Amended Stipulated
18 Case Management Order. Having considered the parties’ Third Amended Stipulated
19 Case Management Order,
20       THE COURT SETS the following schedule and deadlines for pretrial
21 matters, based upon the agreement of the parties:
22
                          Event                              Deadline/Date
23
24     Government to provide discovery under         Completed; additional items will be
       Fed. R. Crim. P. 16(a)(1)(A)-(F) and             produced on a rolling basis
25     Local CrR 16(a)(2), with continuing
26     obligation as set forth in Rule 16(c)

27
28
     THIRD AMENDED STIPULATED                                              UNITED STATES ATTORNEY
     CASE MANAGEMENT ORDER - 1                                            700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
     U.S. v. Pigida, CR18-294RSM                                                  (206) 553-7970
 1
                            Event                               Deadline/Date
 2      Deadline to file Pretrial Motions:                        Completed
 3      Responses due:
        Reply briefs due:
 4      Noting Date:
 5      Status Conference/Hearing on Pretrial
                                                           To be set in October 2021
        Motions
 6
        Defendants to provide discovery under
 7      Rule 16(b)(1)(A)-(B), and Local CrR
        16(a)(3), with continuing obligation as
 8
        set forth in Rule 16(c); Defendants to
 9      provide notice of alibi defense under         Completed; additional items will be
        Fed. R. Crim. P. 12.1 and/or mental              produced on a rolling basis
10
        health defense under Fed. R. Crim. P.
11      12.2; Defendants to provide notice of
        advice of counsel defense and relevant
12
        discovery.
13      Parties to provide expert disclosure with            September 27, 2021
14      Rule 16 written summary (if any)
15      Government to provide FRE 404(b)                          Completed
16      notices
17      Parties to provide rebuttal expert                     October 29, 2021
        disclosures (if any)
18      Parties submit draft jury questionnaires              December 5, 2021
19
        Government to produce Jencks Act                      December 5, 2021
20      statements, with continuing obligation as
21      set forth in Rule 16(c)
        Parties to file motions in limine and any             December 10, 2021
22      motions re: 404(b), inextricably
23      intertwined evidence, and jury selection.
        Responses due December 17, 2021;
24      Reply briefs due December 27, 2021;
25      Noting Date: December 27, 2021
26      Status Conference/Motions Hearing           To be set between January 5 and 7, 2022

27
28
     THIRD AMENDED STIPULATED                                               UNITED STATES ATTORNEY
     CASE MANAGEMENT ORDER - 2                                             700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
     U.S. v. Pigida, CR18-294RSM                                                   (206) 553-7970
 1
                             Event                               Deadline/Date
 2
         Government’s witness list related to its              December 23, 2021
 3       case-in-chief; Government to produce
 4       Rule 26.2 and Giglio impeachment
         materials, with continuing obligation as
 5       set forth in Rule 16(c)
 6
         Defendants’ witness list related to its               December 23, 2021
 7       case-in-chief; Defendants to produce
 8       Jencks Act and Rule 26.2 materials, with
         continuing obligation as set forth in Rule
 9       16(c)
10
         Exhibit Lists, Trial Briefs, Proposed                 December 27, 2021
11       Jury Instructions, Voir Dire, Verdict
         Forms, and supplemental witness list (if
12
         any)
13
         Pretrial Conference                          To be set for between January 3 and 7,
14                                                                     2022
15
         Trial                                                  January 10, 2022
16
17
            Nothing in the above pretrial schedule prohibits a party from moving the Court to
18
     re-set a deadline for good cause.
19
            Dated this 12th day of May, 2021.
20
21
22
23
                                                A
                                                RICARDO S. MARTINEZ
24                                              CHIEF UNITED STATES DISTRICT JUDGE
     Presented by:
25
26
   s/ Marie Dalton
27
   MARIE DALTON
28 Assistant United States Attorney
      THIRD AMENDED STIPULATED                                                UNITED STATES ATTORNEY
      CASE MANAGEMENT ORDER - 3                                              700 STEWART STREET, SUITE 5220
                                                                               SEATTLE, WASHINGTON 98101
      U.S. v. Pigida, CR18-294RSM                                                    (206) 553-7970
 1
 2
   s/ Justin W. Arnold
 3 JUSTIN W. ARNOLD
   Assistant United States Attorney
 4
 5
     s/ Greg Murphy
 6
     Attorney for Volodimyr Pigida
 7
 8
   s/ Jesse Cantor
 9 Attorney for Volodimyr Pigida
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     THIRD AMENDED STIPULATED          UNITED STATES ATTORNEY
     CASE MANAGEMENT ORDER - 4        700 STEWART STREET, SUITE 5220
                                        SEATTLE, WASHINGTON 98101
     U.S. v. Pigida, CR18-294RSM              (206) 553-7970
